Title: To Thomas Jefferson from Thomas Munroe, 16 June 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            16 June 1807
                        
                        Knowing that you are very desirous to lay out the three thousand Dollars appropriated for the Penna. Avenue,
                            to the best possible advantage, I have supposed it proper to furnish you with a correct statement of that fund, in order
                            that, if you should find it inadequate to do all the work you wish, you may direct such as you deem most necessary—I am
                            also induced to trouble you with this statement from a belief that you suppose, as I did, that there is a greater sum to
                            expend—than I find on examination there will be; and that gravelling the road throughout, 6 inches deep, and a small part
                            of it 12 inches, agreeably to your last directions will not leave us any thing, even to keep it in order, much less to do
                            some other desirable work, which I have heard you express a wish to have done if possible. As we are so circumstanced I
                            would suggest, Sir, with all deference & respect to your orders respecting the depth of gravel to be put on the road,
                            whether for the present year it might not do to leave as it now is all that part which is perfectly even and hard (there
                            being on an average from 12 to 18 inches gravel already on it) and to gravel such part only as has generally appeared soft
                            & miry in the winter; taking care by filling up all the sunken places, in which pools of water lie, to make the whole
                            surface so hard, even convex as to carry off the water & keep it dry. I think $500 might be saved if you, Sir, on
                            reflection & a view of our funds, should think the gravelling directed by you may be dispensed with till another year—.
                  Acct of monies paid for repairs &c Penna Avenue
                  
                     
                        
                           for 
                           473 boxes for trees
                           
                           236.50
                           
                        
                        
                           
                           Labourers roll for 
                           March
                           
                           87.52
                           
                        
                        
                           
                           Do
                           April
                           
                           224.33
                           
                        
                        
                           
                           Do
                           May
                           
                           388.03
                           
                        
                        
                           
                           Masons work on Tunnel at Centre market
                           86.63
                           
                        
                        
                           
                           Sundry small Bills
                           
                                 27.37
                           
                           1050.38
                        
                     
                  
                        
                        
                     
                        
                           Estimate of sums due; and for work to be done
                        
                        
                           For widening Avenue 500 Perches counting 5½ yards on each side to a Perch
                           500.00
                           work done
                        
                        
                           Due to the Capitol for stone & workmanship on 2 Tunnels on Capl. Square & 1 on Avenue
                           350.00
                           work done
                        
                        
                           Due Labourers for this month (half now due)
                           400.00
                           
                           
                        
                        
                           To widen Avenue from Tiber to Capl
                           200.00
                           
                           
                        
                        
                           To build and Lengthen Tunnels [viz.] to build one opposite Hotel, & another near Duanes; & to lengthen one near Rhodes, & another near a house of Stewart, the Painter, including small Tunnels or passages for water at the cross streets over new ditches
                           330.00
                           
                           
                                1780.00
                           
                        
                        
                           
                           
                           
                           $2830.00
                        
                     
                  
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        I find I can’t Contract for gravelling the Avenue 6 Inches dug under one Dollar per perch; but from the
                            progress of the hands, employed by the day, since Saturday, I have reason to believe it will cost so much more that if
                            you should direct the thick gravelling throughout, to go on, I have no doubt it will be cheapest to contract by the perch—.
                        I trust, Sir, my motives for troubling you with this communication will excuse me—.
                        I Have the Honor to be with the greatest respect Sir Yr mo Ob Servt
                        
                            Thomas Munroe
                            
                        
                        
                    